Exhibit 10.7

 

EXECUTION VERSION

 



 

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF OCTOBER 9, 2008 (AS
AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
"INTERCREDITOR AGREEMENT"), AMONG THE COMPANY (AS DEFINED BELOW), PARENT ISSUER
(AS DEFINED BELOW), THE SUBSIDIARIES OF THE COMPANY PARTY THERETO, THE BANK OF
NEW YORK MELLON, AS FIRST LIEN COLLATERAL AGENT (AS DEFINED THEREIN), THE BANK
OF NEW YORK MELLON, AS SECOND LIEN COLLATERAL AGENT (AS DEFINED THEREIN), AND
SECURED PARTY (AS DEFINED BELOW), AS THIRD LIEN COLLATERAL AGENT (AS DEFINED
THEREIN). EACH BENEFICIARY HEREUNDER (A) ACKNOWLEDGES THAT IT HAS RECEIVED A
COPY OF THE INTERCREDITOR AGREEMENT, (B) CONSENTS TO THE PAYMENT AND LIEN
SUBORDINATION PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (C) AGREES THAT IT
WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND (D) AUTHORIZES AND INSTRUCTS THE SECURED PARTY TO
ENTER INTO THE INTERCREDITOR AGREEMENT AS COLLATERAL AGENT AND ON BEHALF OF SUCH
NOTE HOLDER. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE NOTE
HOLDERS UNDER THE FIRST LIEN PURCHASE AGREEMENT TO EXTEND CREDIT TO THE COMPANY
AND SUCH NOTE HOLDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS.
IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL CONTROL.

 

THIRD LIEN PLEDGE AND SECURITY AGREEMENT

This THIRD LIEN PLEDGE AND SECURITY AGREEMENT (this Agreement) is dated as of
October 9, 2008 and entered into by and among NEXTWAVE WIRELESS INC., a Delaware
corporation (Parent Issuer), each of THE UNDERSIGNED DIRECT AND INDIRECT
SUBSIDIARIES of Parent Issuer (each of such undersigned Subsidiaries being a
Subsidiary Grantor and collectively Subsidiary Grantors) and each ADDITIONAL
GRANTOR that may become a party hereto after the date hereof in accordance with
Section 16 hereof (each of Parent Issuer, each Subsidiary Grantor, and each
Additional Grantor being a Grantor and collectively the Grantors) and THE BANK
OF NEW YORK MELLON ("BONY"), as Collateral Agent for and representative of (in
such capacity herein called Secured Party) the Beneficiaries (as hereinafter
defined).

PRELIMINARY STATEMENTS

A.        Pursuant to that certain Third Lien Subordinated Exchange Note
Exchange Agreement dated as of October 9, 2008 (said Third Lien Subordinated
Exchange Note Exchange Agreement, as it may hereafter be amended, restated,
supplemented or otherwise modified from time to time, being the Exchange
Agreement; the terms defined therein and not otherwise

 

 

 

--------------------------------------------------------------------------------

defined in Section 26 or elsewhere herein being used herein as therein defined)
by and among Parent Issuer, NextWave Wireless LLC, a Delaware limited liability
company (Company), each of the other Guarantors named therein, each of the
Purchasers named therein and Secured Party, as Collateral Agent, Parent Issuer
has issued Notes to the Purchasers (together with their successors and assigns
and any subsequent holder of Notes permitted under the Exchange Agreement,
Holders).

B.        Secured Party and Holders have entered into that certain Third Lien
Collateral Agency Agreement dated as of the date hereof (the Collateral Agency
Agreement), pursuant to which Holders have appointed Secured Party, and Secured
Party has agreed to act, as agent for the Holders under this Agreement.

C.        Subsidiary Grantors have executed and delivered that certain Third
Lien Guaranty dated as of the date hereof in favor of Secured Party for the
benefit of the Holders, pursuant to which each Subsidiary Grantor has guarantied
the prompt payment and performance when due of all obligations of Parent Issuer
under the Exchange Agreement.

D.        Company, Parent Issuer, each of the other Guarantors, the purchasers
named therein (together with their successors and assigns and any subsequent
holder of First Lien Notes permitted under the First Lien Purchase Agreement (as
defined below), First Lien Holders) and BONY, as First Lien Collateral Agent
(First Lien Collateral Agent), have entered into that certain Purchase Agreement
dated as of July 17, 2006, as amended by that certain First Amendment dated as
of March 12, 2008 and that certain Second Amendment dated as of the date hereof
(as so amended, the First Lien Purchase Agreement), pursuant to which the First
Lien Notes were issued.

E.        Subsidiary Grantors (other than Company) have also executed and
delivered that certain Guaranty dated as of July 17, 2006 in favor of First Lien
Collateral Agent for the benefit of the First Lien Holders, pursuant to which
each such Subsidiary Grantor has guarantied the prompt payment and performance
when due of all obligations of Company under the First Lien Purchase Agreement,
and Parent Issuer has executed and delivered that certain Parent Guaranty dated
as of July 17, 2006, as amended by that certain First Amendment dated as of the
date hereof, in favor of First Lien Collateral Agent for the benefit of First
Lien Holders, pursuant to which Parent Issuer has guarantied the prompt payment
and performance when due of all obligations of Company under the First Lien
Purchase Agreement.

F.        The Grantors have also executed an Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, in favor of the First Lien
Collateral Agent on behalf of those secured parties under the First Lien
Purchase Agreement (the First Lien Secured Parties).

G.        Company, Parent Issuer and each of the other Guarantors, the
purchasers named therein (together with their successors and assigns and any
subsequent holder of Second Lien Notes permitted under the Second Lien Purchase
Agreement (as defined below), Second Lien Holders) and BONY, as Second Lien
Collateral Agent (Second Lien Collateral Agent), have entered into that certain
Second Lien Subordinated Note Purchase Agreement

 



 

 

2

 



 

--------------------------------------------------------------------------------

dated as of the date hereof (the Second Lien Purchase Agreement), pursuant to
which the Second Lien Notes were issued.

H.        Subsidiary Grantors (other than Company) have also executed and
delivered that certain Second Lien Guaranty dated as of the date hereof in favor
of Second Lien Collateral Agent for the benefit of the Second Lien Holders,
pursuant to which each such Subsidiary Grantor has guarantied the prompt payment
and performance when due of all obligations of Company under the Second Lien
Purchase Agreement, and Parent Issuer has executed and delivered that certain
Parent Guaranty dated as of the date hereof in favor of Second Lien Collateral
Agent for the benefit of Second Lien Holders, pursuant to which Parent Issuer
has guarantied the prompt payment and performance when due of all obligations of
Company under the Second Lien Purchase Agreement.

I.         The Grantors have also executed a Second Lien Pledge and Security
Agreement, dated as of the date hereof, in favor of the Second Lien Collateral
Agent on behalf of those secured parties under the Second Lien Purchase
Agreement (the Second Lien Secured Parties).

J.         The First Lien Collateral Agent, the Second Lien Collateral Agent,
the Collateral Agent and the Grantors have entered into that certain
Intercreditor Agreement dated as of the date hereof (the Intercreditor
Agreement), which governs the respective rights and remedies of the First Lien
Secured Parties, the Second Lien Secured Parties and the Secured Parties with
respect to the Collateral and the proceeds hereof.

K.        It is a condition precedent to the purchase of the Notes by the
Holders that Grantors listed on the signature pages hereof shall have granted
the security interests and undertaken the obligations contemplated by this
Agreement.

NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Exchange Agreement and in order to induce Holders to purchase the Notes from
Parent Issuer pursuant to the Exchange Agreement, each Grantor hereby agrees
with Secured Party as follows:

SECTION 1.

Grant of Security.

 

Each Grantor hereby assigns to Secured Party, and hereby grants to Secured Party
a security interest in, all of such Grantors right, title and interest in and to
the following Collateral of such Grantor, in each case whether now or hereafter
existing, whether now owned or hereafter acquired, and whether or not subject to
the Uniform Commercial Code as it exists on the date of this Agreement, or as it
may hereafter be amended in the State of New York (the UCC), including the
following (the Collateral):

 

(a)

all Pledged Equity;

(b)       the Asset Sale Proceeds Account and all amounts on deposit from time
to time in such accounts, including all Investments;

 

(c)

all FCC Licenses;

 



 

 

3

 



 

--------------------------------------------------------------------------------

 

(d)

all Spectrum Leases;

(e)       the right to receive any payment of money, including without
limitation general intangibles for money due or to become due, derived in any
way from any FCC License, Foreign License, Spectrum Lease or Foreign Spectrum
Lease; and

 

(f)

all Proceeds with respect to any of the foregoing Collateral.

Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC), it being the intention
of Grantors that the description of the Collateral set forth above be construed
to include the broadest possible range of assets.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of such Grantors rights or interests in or under, any license,
contract, lease, permit, Instrument or franchise to which such Grantor is a
party or any of such Grantors rights or interests thereunder to the extent, but
only to the extent, that such a grant would, under the terms of such license,
contract, lease, permit, Instrument or franchise, or under applicable provisions
of the Communications Act or FCC Rules, result in a breach of the terms of, or
constitute a default under, such license, contract, lease, permit, Instrument,
Security or franchise or applicable provisions of the Communications Act or FCC
Rules (other than to the extent that any such term would be rendered ineffective
pursuant to the UCC or any other applicable law (including the Bankruptcy Code)
or principles of equity); provided, that immediately upon the ineffectiveness,
lapse or termination of any such provision (including by reason of any
modification or change thereto or any change in the interpretation by the FCC of
applicable provisions of the Communications Act or FCC Rules by final
non-appealable action of the FCC) the Collateral shall include, and such Grantor
shall be deemed to have granted a security interest in, all such rights and
interests in accordance with the terms of any such ineffectiveness, lapse,
termination, modification or change.

Notwithstanding the foregoing, it being acknowledged and agreed that the
creation of a security interest in Equity Interests issued by a Foreign
Subsidiary shall be limited to 66% of the issued and outstanding Capital Stock
of such Foreign Subsidiary entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock of
such Foreign Subsidiary not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and the Collateral shall not include any other Equity
Interests issued by such Foreign Subsidiary.

Notwithstanding anything herein to the contrary, the Liens granted to the
Secured Party pursuant to this Agreement shall be Third Priority Liens on the
Collateral (third only to the First Lien Obligations and the Second Lien
Obligations) and the exercise of any right or remedy by the Secured Party
hereunder is subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.
Notwithstanding anything herein to the contrary, prior to the Discharge of First
Lien Obligations and the Discharge of Second Lien Obligations, (i) the
requirements of this Agreement to endorse, assign or deliver to

 



 

 

4

 



 

--------------------------------------------------------------------------------

the Secured Party shall be deemed satisfied by endorsement, assignment or
delivery of such Collateral to the First Lien Collateral Agent (as bailee for
the Secured Party) or, if the Discharge of First Lien Obligations has occurred,
to the Second Lien Collateral Agent (as bailee for the Secured Party), and (ii)
any endorsement, assignment or delivery to the First Lien Collateral Agent (as
bailee for the Secured Party) or, if the Discharge of First Lien Obligations has
occurred, to the Second Lien Collateral Agent (as bailee for the Secured Party),
shall be deemed an endorsement, assignment or delivery to the Secured Party for
all purposes hereunder. Upon the Discharge of First Lien Obligations and until
the Discharge of Second Lien Obligations, the Liens granted to the Secured Party
pursuant to this Agreement shall have second priority over all other Liens in
and to such Collateral (second only to the Second Lien Obligations). Upon the
Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations, the Liens granted to Secured Party pursuant to this Agreement shall
have priority over all other Liens in and to such Collateral.

 

SECTION 2.

Security for Obligations.

This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor. Secured Obligations means:

(a)       with respect to Parent Issuer, all obligations and liabilities of
every nature of Parent Issuer now or hereafter existing under or arising out of
or in connection with the Exchange Agreement and the other Note Documents; and

(b)       with respect to each Grantor and Additional Grantor, all obligations
and liabilities of every nature of such Grantor now or hereafter existing under
or arising out of or in connection with the Exchange Agreement, Guaranty and the
other Note Documents;

in each case together with all extensions or renewals thereof, whether for
principal, interest, fees, expenses, indemnities or otherwise, whether voluntary
or involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from Secured Party or any Holder as a preference, fraudulent transfer
or otherwise, and all obligations of every nature of Grantors now or hereafter
existing under this Agreement (including, without limitation, interest and other
amounts that, but for the filing of a petition in bankruptcy with respect to
Parent Issuer or any other Grantor, would accrue on such obligations, whether or
not a claim is allowed against Parent Issuer or such Grantor for such amounts in
the related bankruptcy proceeding).

SECTION 3.

Grantors Remain Liable.

 

Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts, licenses and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Secured Party of any of its rights

 



 

 

5

 



 

--------------------------------------------------------------------------------

hereunder shall not release any Grantor from any of its duties or obligations
under the contracts, licenses and agreements included in the Collateral, and
(c) Secured Party shall not have any obligation or liability under any
contracts, licenses, and agreements included in the Collateral by reason of this
Agreement, nor shall Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

SECTION 4.

Representations and Warranties.

 

Each Grantor represents and warrants as follows:

(a)       Material Subsidiaries; License Subsidiaries; Ownership of Collateral.

(i)        Set forth on Schedule B annexed hereto is a true, correct and
complete list of each Material Subsidiary, each License Subsidiary and the
immediate parent of each such Material Subsidiary and each such License
Subsidiary.

(ii)       Except as expressly permitted by the Exchange Agreement, such Grantor
owns its interests in the Collateral free and clear of any Lien and has not
filed, authorized, or permitted to be filed any effective financing statement or
other instrument similar in effect covering all or any part of the Collateral in
any filing or recording office.

(b)       Perfection. The security interests in the Collateral granted to
Secured Party in accordance with the terms of Section 1 above for the ratable
benefit of Holders hereunder constitute valid security interests in the
Collateral, securing the payment of the Secured Obligations. Upon (i) the filing
of UCC financing statements naming each Grantor as debtor, naming Secured Party
as secured party and describing the Collateral in the filing offices with
respect to such Grantor set forth on Schedule 1 annexed hereto, (ii) in the case
of the Pledged Equity consisting of certificated Securities, in addition to
filing of such UCC financing statements, delivery of the certificates
representing such certificated Securities, and (iii) in the case of the Asset
Sale Proceeds Account, the execution and delivery to Secured Party of the Asset
Sale Proceeds Account Control Agreement providing for control by Secured Party
thereof, the security interests in the Collateral granted to Secured Party for
the ratable benefit of Holders will constitute perfected security interests
therein in accordance with the terms of Section 1 above prior to all other Liens
(except for Permitted Liens and Liens permitted by Section 5.12 of the Exchange
Agreement), and all filings and other actions necessary or desirable to perfect
and protect such security interests have been duly made or taken.

(c)       Office Locations; Type and Jurisdiction of Organization. Such Grantors
name as it appears in official filings in the jurisdiction of its organization,
type of organization (i.e. corporation, limited partnership, etc.), jurisdiction
of organization, principal place of business, chief executive office, and
organization number provided by the applicable Governmental Authority of the
jurisdiction of organization are set forth on Schedule 2 annexed hereto.

(d)       Names. No Grantor (or predecessor by merger or otherwise of such
Grantor) has, within the five year period preceding the date hereof, or, in the
case of the

 



 

 

6

 



 

--------------------------------------------------------------------------------

Company, since April 13, 2005, or, in the case of an Additional Grantor, the
date of the applicable Counterpart, had a different name from the name of such
Grantor listed on the signature pages hereof, except the names set forth on
Schedule 3 annexed hereto.

(e)       Delivery of Certain Collateral. All certificates evidencing,
comprising or representing the Pledged Equity have been delivered to Secured
Party (or, prior to the Discharge of First Lien Obligations, to the First Lien
Collateral Agent as agent for the Secured Party or, after the Discharge of First
Lien Obligations but prior to the Discharge of Second Lien Obligations, to the
Second Lien Collateral Agent as agent for the Secured Party) duly endorsed or
accompanied by duly executed instruments of transfer or assignment in blank.

(f)        Pledged Equity. All of the Pledged Equity set forth on Schedule 4
annexed hereto has been duly authorized and validly issued and is fully paid and
non-assessable; there are no outstanding warrants, options or other rights to
purchase, or other agreements outstanding with respect to, or property that is
now or hereafter convertible into, or that requires the issuance or sale of, any
Pledged Equity; Schedule 4 annexed hereto sets forth all of the Pledged Equity
owned by each Grantor and the percentage ownership in each issuer thereof.

(g)       Collateral Accounts. Schedule 5 annexed hereto indicates the
institution or intermediary at which the Asset Sale Proceeds Account is held and
the account number.

The representations and warranties as to the information set forth in Schedules
referred to herein are made as to each Grantor (other than Additional Grantors)
as of the date hereof and as to each Additional Grantor as of the date of the
applicable Counterpart.

SECTION 5.

Further Assurances.

 

(a)       Generally. Each Grantor agrees that from time to time, at the
reasonable expense of Grantors, such Grantor will promptly execute and deliver
all further instruments and documents, and take all further action (including
without limitation filing UCC financing statements and UCC continuation
statements), that may be necessary or desirable, or that Secured Party may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby in any Collateral. Without limiting
the generality of the foregoing, each Grantor will: (i) furnish to Secured Party
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as
Secured Party may reasonably request, all in reasonable detail, (ii) at any
reasonable time, upon request by Secured Party, exhibit the Collateral to and
allow inspection of the Collateral by Secured Party, or persons designated by
Secured Party pursuant to Section 3.4 of the Exchange Agreement, and (iii) at
Secured Partys request, appear in and defend any action or proceeding that may
adversely affect such Grantors title to or Secured Partys security interest in
all or any material part of the Collateral. Each Grantor hereby authorizes
Secured Party to file in any appropriate jurisdiction one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of any Grantor.

(b)       Pledged Equity. Without limiting the generality of the foregoing
Section 5(a), each Grantor agrees that (i) all certificates representing or
evidencing the Pledged Equity

 



 

 

7

 



 

--------------------------------------------------------------------------------

shall be delivered to and held by or on behalf of Secured Party (or, prior to
the Discharge of First Lien Obligations, to the First Lien Collateral Agent as
agent for the Secured Party or, after the Discharge of First Lien Obligations
but prior to the Discharge of Second Lien Obligations, to the Second Lien
Collateral Agent as agent for the Secured Party) pursuant hereto and shall be in
suitable form for transfer by delivery or, as applicable, shall be accompanied
by such Grantors endorsement, where necessary, or duly executed instruments of
transfer or assignments in blank, all in form and substance satisfactory to
Secured Party and (ii) it will, upon obtaining any additional Equity Interests
in a Person that is, or becomes, a direct Material Subsidiary of such Grantor,
promptly (and in any event within ten Business Days) deliver to Secured Party a
Pledge Supplement, duly executed by such Grantor, in respect of such additional
Pledged Equity; provided, that the failure of any Grantor to execute a Pledge
Supplement with respect to any additional Pledged Equity shall not impair the
security interest of Secured Party therein or otherwise adversely affect the
rights and remedies of Secured Party hereunder with respect thereto. Within ten
Business Days of each such acquisition, the representations and warranties
contained in Section 4(f) hereof shall be deemed to have been made by such
Grantor as to such Pledged Equity, whether or not such Pledge Supplement is
delivered.

SECTION 6.

Certain Covenants of Grantors.

 

 

(a)

Each Grantor shall:

(i)        give Secured Party at least 15 Business Days prior written notice of
(i) any change in such Grantors name, identity or corporate structure (including
without limitation by reason of the Conversion) and (ii) any reincorporation,
reorganization or other action that results in a change of the jurisdiction of
organization of such Grantor;

(ii)       keep correct and accurate records of Collateral at the locations
described in Schedule 2 annexed hereto; and

(iii)      permit representatives of Secured Party at any time during normal
business hours to inspect and make abstracts from such records, and each Grantor
agrees to render to Secured Party, at such Grantors reasonable cost and expense,
such clerical and other assistance as may be reasonably requested with regard
thereto, as provided in Section 3.4 of the Exchange Agreement.

(b)       Within 10 Business Days of the date hereof, Company shall terminate
the Spectrum Cash Account (as defined in the First Lien Purchase Agreement) and
the Cash Reserve Account (as defined in the First Lien Purchase Agreement).

 

SECTION 7.

Special Covenants With Respect to the Pledged Equity.

 

(a)       Form of Pledged Equity. Secured Party shall have the right at any time
to exchange certificates or instruments representing or evidencing Pledged
Equity for certificates or instruments of smaller or larger denominations. If
any Pledged Equity is not a security pursuant to Section 8-103 of the UCC, no
Grantor shall take any action that, under such Section, converts such Pledged
Equity into a security without causing the issuer thereof to issue to it

 



 

 

8

 



 

--------------------------------------------------------------------------------

certificates or instruments evidencing such Pledged Equity, which it shall
promptly deliver to Secured Party as provided in this Section 7(a).

(b)       Covenants. Each Grantor shall (i) not, except as expressly permitted
by the Exchange Agreement, permit any issuer of Pledged Equity to merge or
consolidate unless all the outstanding Equity Interests of the surviving or
resulting Person are, upon such merger or consolidation, subject to the
provisions of the second to last paragraph of Section 1, pledged and become
Collateral hereunder and no cash, securities or other property is distributed in
respect of the outstanding Equity Interests of any other constituent
corporation; (ii) cause each issuer of Pledged Equity not to issue Equity
Interests in addition to or in substitution for the Pledged Equity issued by
such issuer, except to such Grantor; (iii) immediately upon its acquisition
(directly or indirectly) of any Equity Interests, including additional Equity
Interests in each issuer of Pledged Equity, comply with Section 5(b), subject to
the provisions of the second to last paragraph of Section 1;and(iv) at its
expense perform and comply in all material respects with all terms and
provisions of any agreement related to the Pledged Equity required to be
performed or complied with by it.

(c)       Voting and Distributions. So long as no Event of Default shall have
occurred and be continuing, (i) each Grantor shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Pledged Equity or
any part thereof for any purpose not prohibited by the terms of this Agreement
or the Exchange Agreement; and (ii) each Grantor shall be entitled to receive
and retain, and to utilize free and clear of the Lien hereof, any and all
dividends, other distributions, principal and interest paid in respect of the
Pledged Equity.

Upon the occurrence and during the continuation of an Event of Default, subject
to the provisions of Section 11(d) below: (x) upon written notice from Secured
Party to any Grantor, all rights of such Grantor to exercise the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease, and all such rights shall thereupon become vested
in Secured Party who shall thereupon have the sole right to exercise such voting
and other consensual rights; (y) all rights of such Grantor to receive the
dividends, other distributions, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant hereto shall cease, and
all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to receive and hold as Collateral such dividends,
other distributions, principal and interest payments; and (z) all dividends,
principal, interest payments and other distributions which are received by such
Grantor contrary to the provisions of clause (y) above shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
such Grantor and shall forthwith be paid over to Secured Party as Collateral in
the same form as so received (with any necessary endorsements).

In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party (or, prior to the Discharge of First Lien
Obligations, to the First Lien Collateral Agent as agent for the Secured Party
or, after the Discharge of First Lien Obligations but prior to the Discharge of
Second Lien Obligations, to the Second Lien Collateral Agent as agent for the
Secured Party) all such proxies, dividend payment orders and other instruments
as Secured Party may from time to time

 



 

 

9

 



 

--------------------------------------------------------------------------------

reasonably request, and (II) without limiting the effect of clause (I) above,
each Grantor hereby grants to Secured Party (or, prior to the Discharge of First
Lien Obligations, to the First Lien Collateral Agent as agent for the Secured
Party or, after the Discharge of First Lien Obligations but prior to the
Discharge of Second Lien Obligations, to the Second Lien Collateral Agent as
agent for the Secured Party) an irrevocable proxy to vote the Pledged Equity and
to exercise all other rights, powers, privileges and remedies to which a holder
of the Pledged Equity would be entitled (including giving or withholding written
consents of holders of Equity Interests, calling special meetings of holders of
Equity Interests and voting at such meetings), which proxy, subject to the
provisions of Section 11(d) below, shall be effective, automatically and without
the necessity of any action (including any transfer of any Pledged Equity on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Equity or any officer or agent thereof), upon the occurrence of an
Event of Default and which proxy shall only terminate upon the payment in full
of the Secured Obligations (other than indemnification obligations that are
intended to survive termination of the Note Documents), the cure of such Event
of Default or waiver thereof as evidenced by a writing executed by Secured
Party.

SECTION 8.

Secured Party Appointed Attorney-in-Fact.

 

Each Grantor hereby irrevocably appoints Secured Party as such Grantors
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Secured Party or otherwise, from time to time in
Secured Partys discretion to take any action and to execute any instrument that
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:

(a)       upon the occurrence and during the continuance of an Event of Default,
to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(b)       upon the occurrence and during the continuance of an Event of Default,
to receive, endorse and collect any drafts or other Instruments, Documents and
other documents in connection with clause (a) above;

(c)       upon the occurrence and during the continuance of an Event of Default,
to file any claims or take any action or institute any proceedings that Secured
Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce or protect the rights of Secured Party with
respect to any of the Collateral;

(d)       to pay or discharge taxes or Liens (other than taxes not required to
be discharged pursuant to the Exchange Agreement and Liens permitted under this
Agreement or the Exchange Agreement) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Secured Party in its sole discretion, any
such payments made by Secured Party to become obligations of such Grantor to
Secured Party, due and payable immediately without demand;

(e)       upon the occurrence and during the continuance of an Event of Default,
to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse

 



 

 

10

 



 

--------------------------------------------------------------------------------

receipts, drafts against debtors, assignments, verifications and notices in
connection with the Asset Sale Proceeds Account and other documents relating to
the Collateral;

(f)        to file, or cause to be filed, to the extent permitted by law,
including the Communications Act and FCC Rules, such applications for approval
and to take all other and further actions required to obtain any approvals or
consents from the FCC or any other applicable regulatory authority required for
the exercise of any right or remedy hereunder; and

(g)       subject to the provisions of Section 11(d) below, upon the occurrence
and during the continuance of an Event of Default, generally to sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Secured Party were the absolute
owner thereof for all purposes, and to do, at Secured Partys option and Grantors
expense, at any time or from time to time, all acts and things that Secured
Party deems necessary to protect, preserve or realize upon the Collateral and
Secured Partys security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

SECTION 9.

Secured Party May Perform.

 

If any Grantor fails to perform any agreement contained herein, Secured Party
may itself perform, or cause performance of, such agreement, and the expenses of
Secured Party incurred in connection therewith shall be payable by Grantors.

SECTION 10.

Standard of Care.

 

The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which Secured Party accords its own property or accords to collateral in which
Secured Party has a similar interest.

SECTION 11.

Remedies.

 

(a)       Generally. If any Event of Default shall have occurred and be
continuing, Secured Party may, subject to clause (d) below, exercise in respect
of the Collateral, in addition to all other rights and remedies provided for
herein or otherwise available to it, all the rights and remedies of a secured
party on default under the UCC (whether or not the UCC applies to the affected
Collateral), and also may (i) without notice except as specified below, sell the
Collateral or any part thereof in one or more parts at public or private sale,
at any of Secured Partys offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as Secured Party may deem commercially reasonable, and (ii)  without
notice to any Grantor, transfer to or register in the name of Secured Party or
any of its nominees any or all of the Pledged Equity. Secured Party or any
Holder may be the purchaser of

 



 

 

11

 



 

--------------------------------------------------------------------------------

any or all of the Collateral at any such sale and Secured Party, as agent for
and representative of Holders shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by Secured Party at such sale. Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against Secured Party arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if Secured Party accepts the first offer received and does
not offer such Collateral to more than one offeree.If the proceeds of the
disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be jointly and severally liable for the deficiency
and the fees of any attorneys employed by Secured Party to collect such
deficiency. Each Grantor further agrees that a breach of any of the covenants
contained in this Section 11 will cause irreparable injury to Secured Party,
that Secured Party has no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section shall
be specifically enforceable against such Grantor, and each Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no default has occurred giving rise
to the Secured Obligations becoming due and payable prior to their stated
maturities.

(b)       Pledged Equity. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws, Secured Party may be compelled, with respect to any sale of all or any
part of the Pledged Equity conducted without prior registration or qualification
of such Pledged Equity under the Securities Act and/or such state securities
laws, to limit purchasers to those who will agree, among other things, to
acquire the Pledged Equity for their own account, for investment and not with a
view to the distribution or resale thereof. Each Grantor acknowledges that any
such private placement may be at prices and on terms less favorable than those
obtainable through a sale without such restrictions (including an offering made
pursuant to a registration statement under the Securities Act) and,
notwithstanding such circumstances, each Grantor agrees that any such private
placement shall not be deemed, in and of itself, to be commercially unreasonable
and that Secured Party shall have no obligation to delay the sale of any Pledged
Equity for the period of time necessary to permit the issuer thereof to register
it for a form of sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would, or should, agree to
so register it. If Secured Party determines to exercise its right to sell any or
all of the Pledged Equity, upon written request, each Grantor shall and shall
cause each issuer of any Pledged Equity to be sold hereunder from time to time
to furnish to Secured Party all such information as Secured Party may request in
order to determine the amount of Pledged Equity

 



 

 

12

 



 

--------------------------------------------------------------------------------

which may be sold by Secured Party in exempt transactions under the Securities
Act and the rules and regulations of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

(c)      Collateral Accounts. In addition to any remedies set forth in clause
(a) above, upon the occurrence and during the continuance of an Event of
Default, Secured Party may instruct Account Bank to (i) sell any Investments or
other Collateral relating to the Asset Sale Proceeds Account, (ii) transfer all
Investments or other Collateral relating to the Asset Sale Proceeds Account,
including any cash, to any other account established in Secured Partys (or its
agents or nominees) name, (iii) register title to any other Collateral relating
to the Asset Sale Proceeds Account in the name of Secured Party or any of its
nominees or agents, without reference to any interest of Grantor, or (iv) retain
any of the Collateral relating to the Asset Sale Proceeds Account as Secured
Partys property (for the benefit of Holders) in satisfaction of an amount of
Secured Obligations equal to the then-current market value of such Collateral
retained as determined by Secured Party. All amounts and proceeds in the Asset
Sale Proceeds Account may, in the discretion of Secured Party during the
continuance of an Event of Default, (i) be held by Secured Party as collateral
for the Secured Obligations and/or (ii) then or at any time thereafter be
applied pursuant to Section 12 hereof. Secured Party shall also have such rights
and remedies in respect of such Collateral as are set forth in the Asset Sale
Proceeds Account Control Agreement.

 

(d)

FCC and Governmental Approvals.

(i)        Notwithstanding any other provision of this Agreement, Secured Party
shall take no action to exercise or enforce any remedy that is available to
Secured Party pursuant to this Agreement which exercise or enforcement would
constitute or result in any assignment of any FCC License, Spectrum Lease or any
other Governmental Authorization or other Collateral or any transfer of control
of any License Subsidiary or any FCC License, other Governmental Authorization
or any Spectrum Lease or other Collateral, whether de jure or de facto, if such
assignment or transfer of control of such License, Authorization or Lease or
other Collateral would require, under then existing law (including the
Communications Act and the FCC Rules or the written rules and regulations
promulgated by the FCC or any other agency or government), the prior approval of
the FCC or any other Governmental Authority, without first obtaining such
approval;provided, however Secured Party shall not be liable to any person for
such actions to the extent that Secured Party relies upon the advice of counsel
or other experts selected by it in its sole discretion; and provided further
that Collateral Agent may take the actions permitted under Section 11(c) above
with respect to the Asset Sale Proceeds Account (as currently defined herein),
and the parties hereto expressly acknowledge that no such permitted action under
Section 11(c) would (x) involve the Pledged Equity, FCC Licenses or Spectrum
Leases or (y) constitute or result in an assignment or transfer of control of a
type described in this Section 11(d)(i).

(ii)       Notwithstanding the foregoing, during the continuance of an Event of
Default (as defined herein), each Grantor shall cooperate with Secured Party to
ensure that Secured Party may obtain and enjoy the full rights and benefits
granted to Secured Party by this Agreement and each other agreement, instrument
and document delivered to Secured Party in

 



 

 

13

 



 

--------------------------------------------------------------------------------

connection herewith or in any document evidencing or securing the Collateral.
Specifically, each Grantor shall:

(A)      cooperate fully with Secured Party in obtaining all approvals,
consents, authorizations and qualifications from any Governmental Authority or
instrumentality (including but not limited to the FCC) that Secured Party may,
in its reasonable determination, deem necessary or advisable to accomplish any
such transfer or assignment of all or any part of the Collateral and

(B)      prepare, execute and, if requested by Secured Party, file with any
Governmental Authority or instrumentality (including but not limited to the FCC)
any application, request for consent, certificate, instrument or other document
that Secured Party may, in its reasonable determination, deem necessary or
advisable to accomplish any such transfer or assignment of all or any part of
the Collateral.

(iii)      Notwithstanding any other language and provision herein made, each
Grantor hereby agrees to and authorizes an involuntary transfer of control of
any Subsidiary of Parent Issuer after and during the continuation of any Event
of Default and, without limiting any rights of Secured Party under this
instrument, authorizes Secured Party to nominate a trustee or receiver to assume
control of any Subsidiary of Parent Issuer, subject only to any required FCC or
other Governmental Authority consent and/or judicial consent or approval pending
in order to effectuate any such nomination and assumption of control. Such
trustee or receiver shall have all rights and powers permitted to it by law or
court order and as provided under this instrument and delegated to such trustee
or receiver. Each Grantor hereby expressly waives the right to object to the
appointment of a trustee or receiver as aforesaid and expressly agrees that such
appointment shall be made as an admitted equity and as a matter of absolute
right to Secured Party. Each Grantor shall cooperate fully in obtaining each
approval and consent of the FCC or any other Governmental Authority required to
effectuate the foregoing, including without limitation the preparation,
execution and filing with the FCC of the transferors portion of any application
or applications for consent to the transfer of control necessary or appropriate
under Communications Act or the FCCs Rules for approval of the transfer of
control or assignment of all or any portion of the Collateral. Each Grantor
expressly acknowledges that its consent contemplates full cooperation by such
Grantor in the preparation, execution and filing of FCC Form 603 or any other
applicable FCC Form for involuntary transfer of any one or all of the FCC
Licenses or Spectrum Leases, and further acknowledges that authorization of the
FCC to the transfer of control of the right, title and interest of each Grantor
in and to all or any FCC Licenses and Spectrum Leases is integral to Secured
Partys realization of the value of the Collateral. Each Grantor further admits
and acknowledges that there is no adequate remedy at law for failure of any
Grantor to comply with the foregoing provisions and that such failure would not
be compensable in damages. Each Grantor agrees that Secured Party is entitled to
obtain specific performance of such Grantors agreements under this paragraph of
Section 11(d), and hereby irrevocably waives any defense based on the adequacy
of a remedy at law that might be asserted as a bar to such remedy of specific
performance. Each Grantor acknowledges that the provisions of this paragraph are
intended to be enforceable at all times whether before or after commencement of
a proceeding for the dissolution, winding up, liquidation, arrangement,
reorganization and whether in bankruptcy, insolvency, receivership, or upon any
other similar proceeding involving any Grantor or any Subsidiary of Parent
Issuer.

 



 

 

14

 



 

--------------------------------------------------------------------------------

In addition to all other rights and remedies at law or equity which Secured
Party may have, Secured Party shall have the right, subject to Section 11(d)(i)
above, during the continuance of any Event of Default to apply at any time to a
court having jurisdiction thereof for the appointment of a receiver of any and
all of the Collateral. It is expressly agreed by each Grantor that such court
shall appoint such receiver with the usual powers and duties of receivers in
like cases and that such appointment shall be made by the court as a matter of
strict right to Secured Party, and without reference to the adequacy of the
value of the Collateral or to the solvency or insolvency of any Grantor or any
Subsidiary of Parent Issuer, or any party defendant to any suit. Each Grantor
hereby specifically waives the right to object to the appointment of a receiver
and hereby expressly agrees that such appointment shall be made as an admitted
equity and as a matter of absolute right to Secured Party.

In the event of any changes in applicable law (including, without limitation,
changes in the Communications Act or the FCC Rules, or any Grantor becoming
subject to the jurisdiction of any applicable Governmental Authority) occurring
after the date hereof that affect in any manner Secured Partys rights of access
to, or use or sale of, the FCC Licenses or Spectrum Leases, or the procedures
necessary to enable Secured Party to obtain such rights of access, use or sale
(including, without limitation, changes allowing greater access), Secured Party
and Grantors, upon request of Secured Party, shall amend this Agreement and the
other Note Documents in such manner as Secured Party shall reasonably request,
in order to provide Secured Party with such rights to the greatest extent
possible consistent with such then applicable law.

SECTION 12.

Application of Proceeds.

 

Except as expressly provided elsewhere in this Agreement and the Intercreditor
Agreement, all proceeds received by Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be applied in the following priority:

FIRST: To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Secured Party and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Secured Party in connection therewith, and all amounts for which
Secured Party is entitled to indemnification hereunder and all advances made by
Secured Party hereunder for the account of Grantors, and to the payment of all
costs and expenses paid or incurred by Secured Party in connection with the
exercise of any right or remedy hereunder;

SECOND: To the payment of all other Secured Obligations (for the ratable benefit
of the holders thereof) and, as to obligations arising under the Note Documents,
as provided in the Note Documents; and

THIRD: To the payment to or upon the order of Parent Issuer, or to whosoever may
be lawfully entitled to receive the same or as a court of competent jurisdiction
may direct, of any surplus then remaining from such proceeds.

 



 

 

15

 



 

--------------------------------------------------------------------------------

SECTION 13.

Indemnity and Expenses.

 

(a)       Grantors jointly and severally agree to indemnify Secured Party and
each Holder in accordance with Sections 1.5 and 1.6 of the Exchange Agreement.

(b)       The obligations of Grantors in this Section 13 shall (i) survive the
termination of this Agreement and the discharge of Grantors other obligations
under this Agreement, the Exchange Agreement and the other Note Documents and
(ii), as to any Grantor that is a party to a Guaranty, be subject to the
provisions of Section 1(b) thereof.

SECTION 14.        Continuing Security Interest; Transfer of Notes; Termination
and Release.

 

(a)       This Agreement shall create a continuing security interest as
specified herein in the Collateral and shall (i) remain in full force and effect
until the payment in full of the Secured Obligations, (ii) be binding upon
Grantors and their respective successors and assigns, and (iii) inure, together
with the rights and remedies of Secured Party hereunder, to the benefit of
Secured Party and its successors, transferees and assigns. Without limiting the
generality of the foregoing clause but subject to the provisions of Section 10.2
of the Exchange Agreement, any Holder may assign or otherwise transfer any Notes
held by it to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Holders herein or
otherwise.

(b)       Upon the payment in full of all Secured Obligations, the security
interest granted hereby shall terminate and all rights to the Collateral shall
automatically revert to the applicable Grantors without further action required
by any party hereto. Upon any such termination Secured Party will, at Grantors
expense, execute and deliver to Grantors such documents as Grantors shall
reasonably request to evidence such termination. In addition, upon the proposed
sale or other disposition of any Collateral by a Grantor in accordance with the
Exchange Agreement for which such Grantor desires a security interest release
from Secured Party, such a release may be obtained pursuant to the provisions of
Section 10.4 of the Exchange Agreement.

SECTION 15.

Secured Party as Agent.

 

(a)       Secured Party has been appointed to act as Secured Party hereunder by
Holders, subject to the Collateral Agency Agreement, the Exchange Agreement and
the Intercreditor Agreement. The actions of the Secured Party hereunder are
subject to the provisions of the Collateral Agency Agreement, the Exchange
Agreement and the Intercreditor Agreement. Secured Party shall be obligated, and
shall have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement, the Collateral Agency
Agreement and the Exchange Agreement and subject to the Intercreditor Agreement;
provided that Secured Party shall exercise, or refrain from exercising, any
remedies provided for in Section 11 hereof in accordance with the instructions
of the Required Holders.

 



 

 

16

 



 

--------------------------------------------------------------------------------

(b)       Secured Party shall at all times be the same Person that is Collateral
Agent under the Collateral Agency Agreement. Written notice of resignation by
Collateral Agent pursuant to Section 4.04 of the Collateral Agency Agreement
shall also constitute notice of resignation as Secured Party under this
Agreement; and appointment of a successor Collateral Agent pursuant to Section
4.04 of the Collateral Agency Agreement shall also constitute appointment of a
successor Secured Party under this Agreement. Upon any such resignation or
removal, the Required Holders shall have the right to appoint a successor
Secured Party. If no successor Secured Party shall have been appointed by the
Required Holders and shall have accepted such appointment within sixty (60) days
after the retiring Secured Partys giving of notice of resignation or the
Required Holders removal of the retiring Secured Party, then the retiring
Secured Partys resignation or removal shall nonetheless be effective, and the
Required Holders shall assume and perform all duties of the Secured Party until
such time, if any, as the Required Holders appoint a successor secured party.
Upon the earlier of (i) the acceptance of any appointment as Secured Party
hereunder by a successor Secured Party and (ii) sixty (60) days after the
retiring Secured Partys giving of notice of resignation, such successor Secured
Party or, if applicable, the Required Holders, shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Secured Party, and the retiring Secured Partys resignation hereunder as Secured
Party, the provisions of this Agreement shall inure to its benefits as to any
actions taken or omitted to be taken by it under this Agreement while it was
Secured Party under this Agreement shall promptly (i) transfer to such successor
Secured Party all sums, securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Secured Party
under this Agreement, and (ii) execute (if necessary) and deliver, at Grantors
expense and without any representation, warranty or recourse, to such successor
Secured Party such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Secured Party of the security interests created hereunder,
whereupon such retiring Secured Party shall be discharged from its duties and
obligations under this Agreement. After any retiring Collateral Agents
resignation hereunder as Secured Party, the provisions of this Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was Secured Party hereunder.

SECTION 16.

Additional Grantors.

 

The initial Grantors hereunder shall be Parent Issuer, Company and such of the
Subsidiaries of Company and Parent Issuer as are signatories hereto on the date
hereof. From time to time subsequent to the date hereof, additional Subsidiaries
of Company may become Additional Grantors by executing a Counterpart. Upon
delivery of any such Counterpart to Secured Party, notice of which is hereby
waived by Grantors, each such Additional Grantor shall be a Grantor and shall be
as fully a party hereto as if such Additional Grantor were an original signatory
hereto. Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Secured Party not to cause any
Material Subsidiary of Company to become an Additional Grantor hereunder. This
Agreement shall be fully effective as to any Grantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Grantor hereunder.

 



 

 

17

 



 

--------------------------------------------------------------------------------

SECTION 17.

Amendments; Etc.

 

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Secured
Party and the Required Holders and, in the case of any such amendment or
modification, by Grantors; provided this Agreement may be modified by the
execution of a Pledge Supplement by a Grantor in accordance with Section 5
hereof or a Counterpart by an Additional Grantor in accordance with Section 16
hereof and Grantors hereby waive any requirement of notice of or consent to any
such amendment. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

SECTION 18.

Notices.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of telefacsimile, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Secured Party shall not
be effective until received. For the purposes hereof, the address of each party
hereto shall be as provided in Section 10.1 of the Exchange Agreement or as set
forth under such partys name on the signature pages hereof or such other address
as shall be designated by such party in a written notice delivered to the other
parties hereto.

SECTION 19.

Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of Secured Party or Required Holders in the
exercise of any power, right or privilege hereunder shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude any other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

SECTION 20.

Severability.

 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

SECTION 21.

Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 



 

 

18

 



 

--------------------------------------------------------------------------------

SECTION 22.

Governing Law.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT
THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION
SHALL GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE
REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL AND EXCEPT TO THE EXTENT
THAT THE RIGHTS AND OBLIGATIONS OF THE PARTIES ARE GOVERNED OR LIMITED BY THE
COMMUNICATIONS ACT AND THE FCC RULES.

SECTION 23.

Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 18 HEREOF; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; (V) AGREES THAT SECURED PARTY RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES
THAT THE PROVISIONS OF THIS SECTION 23 RELATING TO JURISDICTION AND VENUE SHALL
BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

SECTION 24.

Waiver of Jury Trial.

 

GRANTORS AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS

 



 

 

19

 



 

--------------------------------------------------------------------------------

WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH GRANTOR AND SECURED
PARTY ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR GRANTORS AND
SECURED PARTY TO ENTER INTO A BUSINESS RELATIONSHIP, THAT GRANTORS AND SECURED
PARTY HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH GRANTOR AND SECURED PARTY FURTHER WARRANT AND REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 24 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

SECTION 25.

Counterparts.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

SECTION 26.

Definitions.

 

(a)       Each capitalized term utilized in this Agreement that is not defined
in the Exchange Agreement or in this Agreement, but that is defined in the UCC,
including the categories of Collateral listed in Section 1 hereof, shall have
the meaning set forth in Articles 1, 8 or 9 of the UCC.

(b)       In addition, the following terms used in this Agreement shall have the
following meanings:

Account Bankmeans UBS Financial Services Inc.

Additional Grantor means a Subsidiary of Company that becomes a party hereto
after the date hereof as an additional Grantor by executing a Counterpart.

Asset Sale Proceeds Accountmeans the account established with Account Bank and
designated NextWave Wireless LLC -- Asset Sale Proceeds Accnt, as more fully
described in Section 1 of the Asset Sale Proceeds Account Control Agreement, any
replacement for such

 



 

 

20

 



 

--------------------------------------------------------------------------------

account established with the written consent of the Required Holdersand any
other account in which any investment of funds from such account may be held.

Asset Sale Proceeds Account Control Agreementmeans the Account Control Agreement
providing for control of the Asset Sale Proceeds Account dated as of the date
hereof among Account Bank, Company, First Lien Collateral Agent, Second Lien
Collateral Agent and Secured Party.

BONY means The Bank of New York Mellon.

Collateral has the meaning set forth in Section 1 hereof.

Collateral Agency Agreement shall have the meaning set forth in the Preliminary
Statements of this Agreement.

Counterpart means a counterpart to this Agreement in substantially the form of
Exhibit II hereto entered into by a Subsidiary of Company pursuant to Section 16
hereof.

Discharge of First Lien Obligationsshall have the meaning assigned to such term
in the Intercreditor Agreement.

Discharge of Second Lien Obligationsshall have the meaning assigned to such term
in the Intercreditor Agreement.

Equity Interests means all shares of stock, partnership interests, interests in
joint ventures, limited liability company interests and all other equity
interests in a Person, whether such stock or interests are classified as
Investment Property or General Intangibles under the UCC.

Exchange Agreement has the meaning set forth in the Preliminary Statements of
this Agreement.

First Lien Collateral Agent shall have the meaning set forth in the Preliminary
Statements of this Agreement.

First Lien Holders shall have the meaning set forth in the Preliminary
Statements of this Agreement.

First Lien Purchase Agreement shall have the meaning set forth in the
Preliminary Statements of this Agreement.

First Lien Obligations shall have the meaning set forth in the Intercreditor
Agreement.

First Lien Secured Parties shall have the meaning set forth in the Preliminary
Statements of this Agreement.

 



 

 

21

 



 

--------------------------------------------------------------------------------

Holders shall have the meaning set forth in the Preliminary Statements of this
Agreement.

Intercreditor Agreementshall have the meaning set forth in the Preliminary
Statements of this Agreement.

Investments means any property, including any Financial Asset or Investment
Property, credited to the Asset Sale Proceeds Account, and any other property
acquired in exchange for, with proceeds from or distributions on, or otherwise
in respect of such property.

Pledged Equity means all Equity Interests in Company or a Material Subsidiary
now or hereafter owned by a Grantor, including all securities convertible into,
and rights, warrants, options and other rights to purchase or otherwise acquire,
any of the foregoing, including those owned on the date hereof and set forth on
Schedule 4 annexed hereto, the certificates or other instruments representing
any of the foregoing and any interest of such Grantor in the entries on the
books of any securities intermediary pertaining thereto and all distributions,
dividends and other property received, receivable or otherwise distributed in
respect of or exchanged therefor; provided that, with respect to Equity
Interests issued by a Foreign Subsidiary, such Equity Interests constituting
Pledged Equity shall be limited to 66% of the issued and outstanding Capital
Stock of such Foreign Subsidiary entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock
of such Foreign Subsidiary not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)).

Pledge Supplement means a Pledge Supplement, in substantially the form of
Exhibit I annexed hereto, in respect of any additional Pledged Equity pledged
pursuant to this Agreement.

Secured Obligations has the meaning set forth in Section 2 hereof.

Second Lien Collateral Agent shall have the meaning set forth in the Preliminary
Statements of this Agreement.

Second Lien Holders shall have the meaning set forth in the Preliminary
Statements of this Agreement.

Second Lien Obligations shall have the meaning set forth in the Intercreditor
Agreement.

Second Lien Purchase Agreement shall have the meaning set forth in the
Preliminary Statements of this Agreement.

Second Lien Secured Parties shall have the meaning set forth in the Preliminary
Statements of this Agreement.

(c)       The rules of construction set forth in Section 10.25 of the Exchange
Agreement shall be applicable to this Agreement mutatis mutandis.

[Remainder of page intentionally left blank]

 



 

 

22

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

GRANTORS:

NEXTWAVE WIRELESS LLC

 

NEXTWAVE WIRELESS INC.

NEXTWAVE BROADBAND INC.

NW SPECTRUM CO.

AWS WIRELESS INC.

WCS WIRELESS LICENSE SUBSIDIARY, LLC

IP WIRELESS, INC.

 

Each By:

/s/ George Alex                                                  

George Alex

Executive Vice President and Chief Financial
Officer

 

PACKETVIDEO CORPORATION

 

Each By:

/s/ George Alex                                                 

Name: George Alex

Title: Senior Vice President

 

Notice Address: See Schedule Aannexed hereto.

 

 

 

S-1

Third Lien Pledge

and Security Agreement

 



 

--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON,

as Collateral Agent, as Secured Party

 

By:

/s/ Robert D. Hingston                       

 

Name:

Robert D. Hingson                        

 

Title:

Vice President                                 

 

 

 

Address:

The Bank of New York Mellon,

Asset Solutions Division

600 East Las Colinas Blvd.

Suite 1300

Irving, Texas 75039

Attention: Bob Hingston/Risk Management

 

 

S-2

Third Lien Pledge

and Security Agreement

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT I TO

SECURITY AGREEMENT

PLEDGE SUPPLEMENT

This Pledge Supplement, dated as of ________________ is delivered pursuant to
the Third Lien Pledge and Security Agreement, dated as of October 9, 2008
between ____________________, a _______________ (Grantor), the other Grantors
named therein, and The Bank of New York Mellon, as Collateral Agent and Secured
Party for the benefit of Holders (said Third Lien Pledge and Security Agreement,
as it may heretofore have been and as it may hereafter be further amended,
restated, supplemented or otherwise modified from time to time, being the
Security Agreement). Capitalized terms used herein not otherwise defined herein
shall have the meanings ascribed thereto in the Security Agreement.

Grantor hereby agrees that the Pledged Equity set forth on Schedule A annexed
hereto shall be deemed to be part of the Pledged Equity and shall become part of
the Pledged Equity and shall secure all Secured Obligations.

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of _______________.

[GRANTOR]

 

By:                                                   

 

Title:                                             

 

 

 

I-1

 

 



 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

TO

PLEDGE SUPPLEMENT

 

 

 

 

I-A-1

 

 



 

--------------------------------------------------------------------------------

EXHIBIT II TO

SECURITY AGREEMENT

[FORM OF COUNTERPART]

COUNTERPART (this Counterpart), dated as of _______________, is delivered
pursuant to Section 16 of the Security Agreement referred to below. The
undersigned hereby agrees that this Counterpart may be attached to the Third
Lien Pledge and Security Agreement, dated as of October 9, 2008 (said Third Lien
Pledge and Security Agreement, as it may heretofore have been and as it may
hereafter be further amended, restated, supplemented or otherwise modified from
time to time being the Security Agreement; capitalized terms used herein not
otherwise defined herein shall have the meanings ascribed therein), among
NextWave Wireless LLC, a Delaware limited liability company, the other Grantors
named therein, and The Bank of New York Mellon, as Collateral Agent and Secured
Party for the benefit of the Holders. The undersigned by executing and
delivering this Counterpart hereby becomes a Grantor under the Security
Agreement in accordance with Section 16 thereof and agrees to be bound by all of
the terms thereof. Without limiting the generality of the foregoing, the
undersigned hereby:

(i)        authorizes the Secured Party to add the information set forth on the
Schedules to this Counterpart to the correlative Schedules attached to the
Security Agreement;

(ii)       agrees that all Collateral of the undersigned, including the items of
property described on the Schedules hereto, shall become part of the Collateral
and shall secure all Secured Obligations; and

(iii)      makes the representations and warranties set forth in the Security
Agreement, as amended hereby, to the extent relating to the undersigned.

[NAME OF ADDITIONAL GRANTOR]

 

By:                                                                        

 

Name:                                                            

 

Title:                                                              

 

 

 

II-1

Pledge Supplement

to Security Agreement

 

 



 

 